DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 and 4/7/22 has been entered.

 Response to Arguments

Applicant’s arguments, see page 8 of the remarks, filed 4/7/22, with respect to the rejection(s) of claim(s) 1 and 25 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art necessitated by the current amendment to independent claims 1 and 25.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-19, and 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwai et al. (US 2011/0035671) in view of Lu et al. (US 2006/0181750) and Nichols et al. (US 6,266,566).
Regarding claim 1, Iwai discloses an image forming system comprising:
an image forming device configured to form an image on a sheet (see Fig. 2 and para 54, printer unit 19); 
a display capable of displaying information (see Fig. 2 and para 50, display unit 14); 
a microphone capable of acquiring a sound (see Fig. 2 and para 51, speech input unit 16 can be a microphone); and 
one or more controllers configured to function as: 
a unit configured to perform control so as to display, on the display, a screen for making a setting relating to an image formation wherein the screen includes a plurality of selection objects at least including a first selection object and a second selection object, the first selection object is an object of interest (see Fig. 2 and paras 49 and 59-60, controller 10 performs control to display an operation screen allowing a user to set parameters for printing, scanning, etc.); 
a unit configured to acquire, based on one-phrase voice information acquired via the microphone, first identification information about the interest and second identification information (see paras 60, 65-67, 75-81, and 98, speech input processing part 32 receives voice instructions from a user via speech input unit 16 that identifies a setting to be changed or updated, such as changing one-sided printing to two-sided printing); and 
a unit configured to updated the object of interest from the first selection object to the second selection object, based on the first identification information, and wherein the object of interest is in an emphasized state and is not in a selected state, and the object of interest object is shifted into the selected state in response to third identification information about selection having been acquired based on further voice information (see paras 60, 65-67, 75-81, 98, 126-127, and 134-137, speech input processing part 32 receives voice instructions from a user via speech input unit 16 that identifies a setting to be changed or updated, such as changing one-sided printing to two-sided printing, multiple screens emphasize a selection object prior to actual selection by a user, Fig. 16B shows operation history information that is displayed when a user makes a voice operation, wherein emphasis is placed on “two-sided”, “brochure”, and “reverse” in the example shown, Figs. 18A and 18B show overlay operation history information on a menu screen, thereby providing emphasis of such a setting item).
Iwai does not disclose expressly wherein the screen includes a plurality of selection objects, the first selection object is emphasized to indicate that this one of the selection objects is an object of interest, second identification information about relative position, update the object of interest from the first selection object to the second selection object, based on the first identification information and the second identification information, and wherein the second object is arranged at a position indicated by the relative position from the first object.
Lu discloses an image forming device configured to form an image on a sheet (see Fig. 1 and para 172, printer 14); 
a display capable of displaying information (see Fig. 1 and para 350, display unit 15c); 
a microphone capable of acquiring a sound (see Fig. 1 and para 367, microphone 15a); and 
one or more controllers configured to function as: 
a unit configured to perform control so as to display, on the display, a screen or making a setting relating to an image formation wherein the screen includes a plurality of selection objects one of which is emphasized to indicate that this one of the selection objects is an object of interest (see para 122, emphasis is added to a setting item when an updated setting screen is displayed to a user based on a user selection of a setting item); 
a unit configured to acquire, based on one-phrase voice information acquired via the microphone, first identification information about the interest and second identification information about relative position (see Figs. 1 and 16-18 and paras 133-134, 141-142, 175-176, 384-390, 392-395, 399-401, and 414, a user can point and touch a location on the display screen to indicate a parameter to be changed or updated, this is known as a spatial instruction, then the user can use a voice command to actually change the parameter, such as an instruction to “print date”); and 
a unit configured to, update the object of interest from the first selection object to the second selection object, based on the first identification information and the second identification information, wherein the object of interest is in an emphasized state and is not in a selected state, and the object of interest is shifted into the selected state in response to third identification information about selection having been acquired based on further voice information (see Figs. 1 and 16-18 and paras 133-134, 141-142, 175-176, 384-390, 392-395, 399-401, and 414, a user can point and touch a location on the display screen to indicate a parameter to be changed or updated, this is known as a spatial instruction, then the user can use a voice command to actually change the parameter, such as an instruction to “print date”).
Nichols discloses second identification information about relative position and update the object of interest from the first selection object to the second selection object, based on the first identification information and the second identification information, wherein the second object is arranged at a position indicated by the relative position from the first object (see Fig. 6 and col 11 lines 31-53, programmer 200 may contain a voice recognition feature which enables a user to move, select, and activate objects on display screen 206 via voice commands).
Regarding claim 25, Iwai discloses an information processing method comprising: 
preparing a display capable of displaying information (see Fig. 2 and para 50, display unit 14); 
preparing a microphone capable of acquiring sound (see Fig. 2 and para 51, speech input unit 16 can be a microphone); 
performing control so as to display, on the display, a screen for making a setting relating to an image formation wherein the screen includes a plurality of selection objects at least including a first selection object and a second selection object, the first selection object is an object of interest (see Fig. 2 and paras 49 and 59-60, controller 10 performs control to display an operation screen allowing a user to set parameters for printing, scanning, etc.); 
based on one-phrase voice information acquired via the microphone, first identification information about the of interest and-9-Amendment for Application No.: 16/889488 Attorney Docket: 10199523US01second identification information (see paras 60, 65-67, 75-81, and 98, speech input processing part 32 receives voice instructions from a user via speech input unit 16 that identifies a setting to be changed or updated, such as changing one-sided printing to two-sided printing); and 
wherein the second object is arranged at a position indicated by the relative position from the first object and wherein the object of interest is in an emphasized state and is not in a selected state, and the object of interest is shifted into the selected state in response to third identification information about selection having been acquired based on further voice information (see paras 60, 65-67, 75-81, 98, 126-127, and 134-137, speech input processing part 32 receives voice instructions from a user via speech input unit 16 that identifies a setting to be changed or updated, such as changing one-sided printing to two-sided printing, multiple screens emphasize a selection object prior to actual selection by a user, Fig. 16B shows operation history information that is displayed when a user makes a voice operation, wherein emphasis is placed on “two-sided”, “brochure”, and “reverse” in the example shown, Figs. 18A and 18B show overlay operation history information on a menu screen, thereby providing emphasis of such a setting item).
Iwai does not disclose expressly wherein the screen includes a plurality of selection objects one of which is emphasized to indicate that this one of the selection objects is an object of interest, second identification information about relative position, and wherein the second object is arranged at a position indicated by the relative position from the first object.
Lu discloses preparing a display capable of displaying information (see Fig. 1 and para 350, display unit 15c); 
preparing a microphone capable of acquiring a sound (see Fig. 1 and para 367, microphone 15a); and 
performing control so as to display, on the display, a screen for making a setting relating to an image formation wherein the screen includes a plurality of selection objects at least including a first selection object and a second selection object, the first selection object is emphasized to indicate that this one of the selection objects is an object of interest (see para 122, emphasis is added to a setting item when an updated setting screen is displayed to a user based on a user selection of a setting item); 
based on one-phrase voice information acquired via the microphone, first identification information about the interest and-9-Amendment for Application No.: 16/889488Attorney Docket: 10199523US01 second identification information about relative position (see Figs. 1 and 16-18 and paras 133-134, 141-142, 175-176, 384-390, 392-395, 399-401, and 414, a user can point and touch a location on the display screen to indicate a parameter to be changed or updated, this is known as a spatial instruction, then the user can use a voice command to actually change the parameter, such as an instruction to “print date”); and 
wherein the second object is arranged at a position indicated by the relative position from the first object, and wherein the object of interest is in an emphasized state and is not in a selected state, and the object of interest is shifted into the selected state in response to third identification information about selection having been acquired based on further voice information (see Figs. 1 and 16-18 and paras 133-134, 141-142, 175-176, 384-390, 392-395, 399-401, and 414, a user can point and touch a location on the display screen to indicate a parameter to be changed or updated, this is known as a spatial instruction, then the user can use a voice command to actually change the parameter, such as an instruction to “print date”).
Nichols discloses second identification information about relative position, wherein the second object is arranged at a position indicated by the relative position from the first object, and the object of interest is shifted into the selected state in response to third identification information about selection having been acquired based on further voice information (see Fig. 6 and col 11 lines 31-53, programmer 200 may contain a voice recognition feature which enables a user to move, select, and activate objects on display screen 206 via voice commands).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the moving, activating, and selecting of objects on a screen via voice command, as described by Nichols, and the pointing position and emphasizing or highlighting a setting parameter, as described by Lu, with the system of Iwai.
The suggestion/motivation for doing so would have been to ensure a user knows exactly what setting parameter is being changed thereby increasing user friendliness and avoiding potential errors.
Therefore, it would have been obvious to combine Lu and Nichols with Iwai to obtain the invention as specified in claims 1 and 25.

Regarding claim 2, Iwai further discloses wherein one-phrase text information is acquired from the one-phrase voice information using at least a learning model learned using training data including a pair of text information and voice information (see paras 66-67 and 75-81, speech recognition library 25 is a learning model), and 
the first identification information and the second identification information are acquired from the one-phrase text information (see Figs 7 and 8, voice commands are linked to setting parameters).  
Regarding claim 3, Iwai further discloses wherein the one or more controllers are configured to further function as a unit configured to identify an object corresponding to the first identification information among objects provided on the screen (see paras 60, 65-67, 75-81, and 98, speech input processing part 32 receives voice instructions from a user via speech input unit 16 that identifies a setting to be changed or updated, such as changing one-sided printing to two-sided printing).  
Regarding claim 4, Iwai further discloses wherein the one or more controllers are configured to further function as a unit configured to provide the first identification information given by a name that is not displayed on the screen (see paras 75-82, a user can issue a voice command that does not match exactly with a setting on a screen, such as two-sided instead of duplex, but the system will still initiate the instruction).  
Regarding claim 5, Iwai further discloses wherein the second identification information includes numeral information for updating the current interest position (see Fig. 16A, two-sided and A4 contain numerals as part of the setting parameter that can be changed by a user).  
Regarding claim 9, Iwai further discloses wherein the screen is a screen including a plurality of selection objects, and the plurality of operation objects are each linked to corresponding predetermined identification information (see Fig. 16 and paras 59-60, 75-81, and 126-127, voice commands are linked to setting parameters, a plurality of setting parameters can be displayed to a user).  
Regarding claim 10, Iwai further discloses wherein the screen is a screen for setting a copy function (see Fig. 16A and paras 47 and 52, a copy function can be set).  
Regarding claim 11, Iwai further discloses wherein the screen is a screen for setting a transmission function (see paras 47, 52, and 57, a fax function can be set).  
Regarding claim 12, Iwai further discloses wherein the screen is a screen for setting a print function (see paras 47 and 54, a print function can be set).  
Regarding claim 13, Iwai further discloses wherein the screen is a screen for setting a main part (see para 59, a high level or main screen can displayed to the user).  
Regarding claim 14, Lu further discloses a speaker configured to output a sound (see Fig. 1 and para 173, speaker 15d); and 
a unit configured to, in response to the updating, provide a notification via the speaker (see paras 174, 179, 188, 249, and 350, a digitized voice provides a user notification via speaker 15d).  
Regarding claim 15, Lu further discloses a unit configured to generate a synthesize voice for use in the notification (see paras 179, 181, and 188, a digitized voice provides a user notification via speaker 15d).  
Regarding claim 16, Iwai further discloses an apparatus including the microphone, the display, and the one or more controllers (see Fig. 2 and para 48, image processing device 2 contains a microphone 16, a display unit 14, and a controller 10).  
Regarding claim 17, Iwai further discloses an apparatus including the microphone and the display; and an apparatus including the one or more controllers (see Fig. 2 and para 48, image processing device 2 contains a microphone 16, a display unit 14, and a controller 10).  
Regarding claim 18, Iwai further discloses an apparatus including the microphone; and an apparatus including the display and the one or more controllers (see Fig. 2 and para 48, image processing device 2 contains a microphone 16, a display unit 14, and a controller 10).  
Regarding claim 19, Iwai further discloses an apparatus including the microphone; an apparatus including the display; and an apparatus including the acquisition unit (see Fig. 2 and para 48, image processing device 2 contains a microphone 16, a display unit 14, and a controller 10).
Regarding claim 23, Iwai further discloses wherein the one or more controllers are configured to further function as a unit configured to acquire further text information based on further voice information acquired via the microphone, wherein the further text information includes instruction information to shift a screen not including the object of interest to a screen including the object of interest (see paras 60, 66-67, 75-81, and 98, speech input processing part 32 receives voice instructions from a user via speech input unit 16 that identifies a setting to be changed or updated, such as changing one-sided printing to two-sided printing, a speech recognition library 25 is used to obtain text information).  
Regarding claim 24, Iwai further discloses wherein the display is capable of receiving a touch operation, and each of the plurality of selection objects is shifted into a selected state by the touch operation regardless of whether each of the plurality of selection objects is an object of interest (see paras 60, 65-67, 75-81, 98, 126-127, and 134-137, speech input processing part 32 receives voice instructions from a user via speech input unit 16 that identifies a setting to be changed or updated, such as changing one-sided printing to two-sided printing, multiple screens emphasize a selection object prior to actual selection by a user, Fig. 16B shows operation history information that is displayed when a user presses a history display key, wherein emphasis is placed on “two-sided”, “brochure”, and “reverse” in the example shown, Figs. 18A and 18B show overlay operation history information on a menu screen, thereby providing emphasis of such a setting item).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677